Exhibit 2 2008 FOURTH QUARTER RESULTS Fourth quarter January - December Stock Listing Information 2008 2007 % Var. 2008 2007 % Var. Net sales 4,466 5,798 (23%) 21,689 21,673 0% NYSE(ADS) Gross profit 1,357 1,778 (24%) 6,866 7,232 (5%) Ticker:CX Operating income 384 587 (35%) 2,487 2,971 (16%) Majority net income (707) 538 NA 203 2,391 (92%) MEXICAN STOCK EXCHANGE EBITDA 808 1,103 (27%) 4,343 4,586 (5%) Ticker:CEMEX.CPO Free cash flow after maintenance capital expenditures 474 671 (29%) 2,600 2,578 1% Ratio of CEMEX.CPO to CX 10:1 Net debt 17,908 18,904 (5%) Net debt/EBITDA 4.0 3.6 Interest coverage 4.9 5.7 Earnings per ADS (0.91) 0.72 NA 0.27 3.22 (92%) Average ADSs outstanding 777.4 750.9 4% 766.1 743.2 3% In millions of US dollars, except ratios and per-ADS amounts. Average ADSs outstanding are presented in millions. Consolidated net sales decreased to US$4,466 million, representing a decrease of 23% compared with those of fourth quarter 2007, mainly as a result of lower volumes which were partially mitigated by price resiliency in most of our markets. The infrastructure sector was the main driver of demand in most of our markets. Cost of sales as a percentage of net sales increased 0.3 percentage points during the quarter, from 69.3% to 69.6%, due mainly due to higher electricity costs mitigated by the sale of emission allowances, as described in the last page of this report. Selling, general, and administrative (SG&A) expenses as a percentage of net sales increased 1.2 percentage points during the quarter compared with the same period last year, from 20.6% to 21.8%, mainly as a result of lower economies of scale due to lower volumes, which were partially mitigated by our cost-reduction initiatives. EBITDA decreased 27% during the quarter compared with the same period last year, reaching US$808 million. The decrease was due mainly to lower contributions from our U.S. and Spanish operations, and to a lesser extent, the exclusion of our Venezuelan operations starting August 1, 2008. EBITDA margin decreased 0.9 percentage points, from 19.0% in the fourth quarter of 2007 to 18.1% this quarter, due to the reasons already discussed in the explanation of cost of sales and SG&A as a percentage of sales. Gain (loss) on financial instruments for the quarter was a loss of US$911 million resulting mainly from the depreciation of the Mexican peso and also from equity derivatives related to CEMEX and Axtel shares. Other expenses, net, for the quarter resulted in a loss of US$1,742 million due to the impairment of goodwill and other long-lived assets in the amount of approximately US$1.5 billion as described in the last page of this report, as well as the implementation costs related to our cost-reduction initiatives. Income tax during the quarter was a positive contribution of US$1,919 million, which includes a tax benefit resulting from our impairment expense, lower income, and the reversal of reserves previously created to cover tax contingencies. Investor Relations In theUnited States 1 877 7CX NYSE Majority net income was a loss of US$707 million in the fourth quarter of 2008 due to lower operating income, the loss on financial instruments, and the impairment expense, all partially mitigated by the recognized deferred tax benefit, as already explained. In Mexico 52 (81) 88884292 E-Mail ir@cemex.com www.cemex.com Net debt at the end of the fourth quarter was US$17,908 million, representing an increase of US$1,515 million during the quarter. This increase includes the conversion of a US$1,050 million perpetual loan facility with a group of banks that had received equity treatment under Mexican Financial reporting standards into a term loan maturing in 2011. The net-debt-to-EBITDA ratio reached 4.0 times at the close of the fourth quarter of 2008 compared with 3.4 times at the close of the third quarter of 2008. Interest coverage reached 4.9 times at the close of the quarter, up from 4.8 times in third quarter Please refer to the end of this report for definitions of terms, US-dollar translation methodology, and other important disclosures. Page 1 EBITDA and Free Cash Flow(1) Fourth quarter January – December 2008 2007 % Var. 2008 2007 % Var. Operating income 384 587 (35%) 2,487 2,971 (16)% + Depreciation and operating amortization 424 516 1,857 1,615 EBITDA 808 1,103 (27%) 4,343 4,586 (5)% - Net financial expense 194 269 860 728 - Maintenance capital expenditures 187 264 597 658 - Change in working capital (290) (373) (129) 152 - Taxes paid 64 194 323 463 - Other cash items (net) 180 78 94 7 Free cash flow after maintenance capital expenditures 474 671 (29%) 2,600 2,578 1% - Expansion capital expenditures 279 515 1,560 1,434 Free cash flow 195 156 25% 1,040 1,144 (9%) In millions of US dollars. During the quarter, free cash flow after expansion capital expenditures of US$195 million plus proceeds from asset divestments for US$299 million, including the Canary Islands operations and others were used mainly for the payment of perpetual coupon dividends, other investments and closing of derivative positions. The conversion of a US$1,050 million perpetual loan facility with a group of banks that had received equity treatment under Mexican Financial reporting standards into a term loan maturing in 2011, as well as payments related to our derivative positions increased net debt. Debt-Related Information Fourth quarter Third quarter Fourth quarter 2008 2007 % Var. 2008 2008 2007 Total debt 18,784 19,864 (5%) 17,928 Currency denomination Short-term 37% 17% 21% US dollar 73% 75% Long-term 63% 83% 79% Euro 19% 25% Cash and cash equivalents 990 794 25% 1,390 British pound 0% 0% Fair value of cross-currency swaps (2) (114) 166 144 Yen 0% 0% Net debt (2) 17,908 18,904 (5%) 16,393 Other 8% 0% Interest expense 215 294 (27%) 197 Interest rate Interest coverage (3) 4.9 5.7 4.8 Fixed 39% 26% Net debt/EBITDA (1) (3) 4.0 3.6 3.4 Variable 61% 74% In millions of US dollars, except ratios. On December 11, 2008, CEMEX issued MXN970 million of long-term debt in the Mexican capital markets, successfully exchanging Certificados Bursátiles maturing in 2008 and 2009 for new notes. The new notes, guaranteed by CEMEX Mexico S.A. de C.V. and Empresas Tolteca de Mexico, S.A. de C.V., mature on September 15, During the quarter, CEMEX also issued various short-term notes under its Short-Term Promissory Notes Program (“Certificados Bursátiles de Corto Plazo”), with the partial guarantee of the Mexican government through NAFIN, having an outstanding amount of MXN1.4 billion at the end of the quarter. On January 27, 2009, CEMEX successfully completed its refinancing plan previously announced during the quarter.The key components of the refinancing plan included the following: First, US$2.3 billion of short-term bilateral facilities originally scheduled to mature in 2009 and early 2010 were refinanced in two long-term syndicated facilities. The final maturity for the amounts refinanced in these new long-term facilities is February 2011, with US$607 million amortizing in 2009 and US$536 million amortizing in 2010.Second, CEMEX extended to December 2010 US$1.7 billion of the
